FILED
                           NOT FOR PUBLICATION                              FEB 22 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: HEROICO MARTIN AGUILUZ,                   No. 11-60050

              Debtor,                            BAP No. 10-1411


HEROICO MARTIN AGUILUZ,                          MEMORANDUM *

              Appellant,

  v.

HOWARD M. JAFFE,

              Appellee.



                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
             Markell, Kirscher, and Dunn, Bankruptcy Judges, Presiding

                           Submitted February 7, 2013 **
                              Pasadena, California

Before: PREGERSON, W. FLETCHER, and NGUYEN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Debtor Heroico Aguiluz appeals a decision of the Bankruptcy Appellate

Panel (“BAP”) affirming the bankruptcy court’s order granting summary judgment

to judgment creditor Howard Jaffe on Jaffe’s complaint to determine

dischargeability. The bankruptcy court found that nine monetary sanctions

imposed on Aguiluz for discovery violations in two state court actions were

nondischargeable under 11 U.S.C. § 523(a)(6) because they arose from Aguiluz’s

“willful and malicious injury” to Jaffe. We have jurisdiction under 28 U.S.C. §

158(d), and we affirm.

      The bankruptcy court’s order declaring the sanctions debt nondischargeable

was not moot on account of the bankruptcy court’s previous order discharging

Aguiluz from bankruptcy. By statute and by its express terms, the discharge order

was subject to Jaffe’s pending complaint to determine dischargeability. See 11

U.S.C. § 727(b).

      To the extent Aguiluz challenges the transfer of the adversary proceeding

from Judge Bufford to Judge Carroll, case assignment decisions are “matter[s] of

judicial administration committed to the sound discretion of the court.” Cruz v.

Abbate, 812 F.2d 571, 574 (9th Cir. 1987). Transfer of Judge Bufford’s calendar

to some other judge was inevitable on account of Judge Bufford’s imminent

retirement, and the transfer of all of Judge Bufford’s chapter 7 cases to Judge


                                          2
Carroll was an unbiased method of reassignment that was well within the

bankruptcy court’s discretion.

         Although a BAP member “may not hear an appeal originating in the district

for which such member is appointed or designated,” 28 U.S.C. § 158(b)(5), that

was not the case here. Aguiluz’s appeal originates from the Central District of

California. Each of the three BAP judges in this case was appointed to another

judicial district. Hon. Bruce A. Markell is a bankruptcy judge for the District of

Nevada. Hon. Ralph B. Kirscher is the chief bankruptcy judge for the District of

Montana. Hon. Randall L. Dunn is a bankruptcy judge for the District of Oregon.

         The bankruptcy court did not abuse its discretion in denying Aguiluz’s

motion for a continuance of the summary judgment proceedings. Aguiluz offered

no evidence showing that the sanctions debt had been paid and failed to explain

why he could not have presented such evidence in a timely manner. The

bankruptcy court reasonably concluded that Aguiluz failed to show the requisite

diligence. See Johnson v. Neilson (In re Slatkin), 525 F.3d 805, 810 (9th Cir.

2008).

         The bankruptcy court properly granted Jaffe’s motion for summary

judgment—both on the ground of collateral estoppel, see Papadakis v. Zelis (In re




                                           3
Zelis), 66 F.3d 205, 208–09 (9th Cir. 1995), and because Aguiluz raised no

genuine issue of material fact in opposition to the motion.

      Aguiluz lacks standing to challenge the BAP’s refusal to publish its

disposition affirming the bankruptcy court. He fails to allege any personal injury

that is fairly traceable to the disposition remaining unpublished and that is likely to

be redressed by its publication. See Pub. Lands for the People, Inc. v. U.S. Dep’t

of Agric., 697 F.3d 1192, 1195–96 (9th Cir. 2012) (citing Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560–61 (1992)).

AFFIRMED.




                                           4